Citation Nr: 1013539	
Decision Date: 04/09/10    Archive Date: 04/29/10

DOCKET NO.  08-06 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type II.

2.  Entitlement to an evaluation in excess of 40 percent 
disabling for chronic lumbosacral strain with 
spondylolisthesis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to June 
1977 and from November 1978 to August 1990, including service 
in the Republic of Vietnam from March 1970 to February 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In May 2009, the Veteran testified at a Travel Board hearing 
before the undersigned Veterans Law Judge.  A transcript of 
this hearing is associated with the claims folder.

The issue of entitlement to a total disability based on 
individual unemployability due to service-connected 
disabilities (TDIU) have been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  See VA treatment record of May 2006.  As the Veteran 
has multiple service-connected disabilities, the issue is 
referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the 
Vietnam era and it is at least as likely as not that the 
Veteran has diabetes mellitus, type II.

2.  The Veteran's chronic lumbosacral strain with 
spondylolisthesis has not manifested any ankylosis or 
incapacitating episodes requiring physician prescribed bed 
rest having a total duration of at least 6 weeks during the 
past 12 months.  


CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, is presumed to have been 
incurred in service as a result of exposure to herbicides.  
38 U.S.C.A. §§ 101(16), 1110, 1116, 1131, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2009).

2.  The criteria for a rating in excess of 40 percent for 
chronic lumbosacral strain with spondylolisthesis have not 
been met. 38  U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.159, 4.126, 4.71a, Diagnostic 
Codes 5237, 5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran who served in the Republic of Vietnam between 
January 9, 1962, and May 7, 1975, is presumed to have been 
exposed to certain herbicide agents (e.g., Agent Orange) 
during such service, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a) (6) 
(iii).  Service connection based on herbicide exposure will 
be presumed for certain specified diseases that become 
manifest to a compensable degree within a specified period of 
time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, type II diabetes, 
Hodgkin's disease, chronic lymphocytic leukemia, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and certain soft-tissue sarcomas.  38 
U.S.C.A. § 1116(a) (2); 38 C.F.R. § 3.309(e).  Generalized 
skin rashes, sebaceous cysts, and furuncles are not among 
those conditions for which the presumption of service 
connection is available.

However, even if a Veteran is not entitled to presumptive 
service connection for a disease claimed as secondary to 
herbicide exposure, VA must also consider the claim on a 
direct service-connection basis.  When a disease is first 
diagnosed after service but not within the applicable 
presumptive period, service connection may nonetheless be 
established by evidence demonstrating that the disease was in 
fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).

The Veteran seeks entitlement to service connection for 
diabetes mellitus, type II.  The Veteran's service personnel 
records reveal that the Veteran served in the Republic of 
Vietnam during the Vietnam Era from March 1970 to February 
1971.

In a VA treatment note, dated in August 2006, the Veteran was 
noted to be borderline diabetic.  In a VA treatment note, 
dated in May 2007 the Veteran was noted to have elevated 
blood glucose and hemoglobin A1C levels.  The Veteran was 
reported to have a diagnosis of diabetes mellitus, well 
controlled.

In August 2007 the Veteran was afforded a VA Compensation and 
Pension (C&P) diabetes mellitus examination.  The Veteran 
reported that he was diagnosed with diabetes mellitus after 
routine laboratory tests in 2005.  He stated that he visited 
his diabetic care provider every four to six months.  After 
examination the Veteran was diagnosed with impaired glucose 
tolerance, a prediabetic condition, because the Veteran's 
laboratory results did not meet the American Diabetes 
Association (ADA) criteria for a diagnosis of diabetes.

In December 2007 the Veteran was afforded a VA C&P diabetes 
mellitus examination.  The examiner after reviewing the 
Veteran's claims folder noted that the Veteran had a medical 
history of diabetes mellitus.  The Veteran stated that the 
Veteran had high blood glucose levels and that he uses a 
glucometer at home to check his own blood glucose levels.  He 
was reported to follow a restricted diet and that his weight 
was stable.  The Veteran was noted to see his diabetic care 
provider every six months to one year.  After physical 
examination the Veteran was diagnosed with impaired fasting 
glucose.  However, the examiner rendered the opinion that the 
Veteran most likely as not has a confirmed diagnosis of 
diabetes mellitus, type II.  The examiner provided the 
rationale that the Veteran has impaired fasting glucose 
levels that have been demonstrated on multiple occasions.  
However, the Veteran did not have blood glucose levels which 
meet the requirements or diagnostic criteria for a "frank" 
diagnosis of diabetes mellitus.

The Board finds that entitlement to service connection for 
diabetes mellitus is warranted.  The Veteran's service 
personnel records reveal that the Veteran served in the 
Republic of Vietnam.  As such, the Board notes that veterans 
who have served in the Republic of Vietnam are presumed to 
have been exposed to herbicides.  38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a) (6) (iii).  The Veteran's post service 
treatment records reveal that it is at least as likely as not 
that the Veteran has a diagnosis of diabetes mellitus, type 
II, as such the evidence is at least in equipoise that the 
Veteran is diagnosed with type II diabetes.  See 38 U.S.C.A. 
§ 5107(b).  Type II diabetes is a disability that is presumed 
to be due to exposure to herbicides.  38 U.S.C.A. § 1116; 38 
C.F.R. §§ 3.307(a) (6), 3.309(e).  As the Veteran is presumed 
to have been exposed to herbicides in service and type II 
diabetes is presumed to be due to exposure to herbicides, 
entitlement to service connection for diabetes mellitus, type 
II is granted.

II.  Higher Evaluation

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2; resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
when an appeal arises from the initially assigned rating, 
consideration must be given as to whether staged ratings 
should be assigned to reflect entitlement to a higher rating 
at any point during the pendency of the claim.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are 
appropriate in any increased-rating claim in which distinct 
time periods with different ratable symptoms can be 
identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Pyramiding, the evaluation of the same disability, or the 
same manifestation of a disability, under different 
diagnostic codes, is to be avoided.  38 C.F.R. § 4.14.  It is 
possible, however, for a Veteran to have separate and 
distinct manifestations attributable to the same injury, 
which would permit a rating under several diagnostic codes.  
The critical element permitting the assignment of multiple 
ratings under several diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to an evaluation in excess of 
40 percent disabling for chronic lumbosacral strain with 
spondylolisthesis.  The Veteran is currently rated at 40 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243.  
Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral 
disc disease, provides the following: Evaluate intervertebral 
disc syndrome (preoperatively or postoperatively) either 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined.

The General Rating Formula for Diseases and Injuries of the 
Spine provides ratings for disabilities with or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  The General Rating Formula 
for Diseases and Injuries of the Spine provides a 40 percent 
rating for forward flexion of the thoracolumbar spine 30 
degrees or less, or favorable ankylosis of the entire 
thoracolumbar spine.  A 50 percent rating is assigned for 
unfavorable ankylosis of the entire thoracolumbar spine and a 
100 percent rating is assigned for unfavorable ankylosis of 
the entire spine.

The Formula for Rating Intervertebral Disc Syndrome provides 
for a 40 percent rating with incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent rating is warranted 
for incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months. Incapacitating 
episodes are defined as a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right lateral 
flexion are 0 to 30 degrees and left and right lateral 
rotation are 0 to 30 degrees.  The normal combined range of 
motion for the thoracolumbar spine is 240 degrees.  38 C.F.R. 
§ 4.71a, Note (2) following General Rating Formula for 
Diseases and Injuries of the Spine.

In cases of functional impairment, evaluations are to be 
based upon lack of usefulness, and medical examiners must 
furnish, in addition to etiological, anatomical, 
pathological, laboratory and prognostic data required for 
ordinary medical classification, a full description of the 
effects of the disability upon the person's ordinary 
activity. 38 C.F.R. § 4.10.

In August 2005 the Veteran was afforded a VA C&P spine 
examination.  The Veteran was noted to use a walker.  The 
Veteran reported that physical therapy had not helped his 
back and that the TENS unit that he was prescribed for his 
back pain provided some relief.  The Veteran noted that the 
low back pain radiated to the left leg and affected his 
ability to walk after walking one block.  He stated that he 
then had to sit for 15 to 20 minutes prior to standing up and 
walking again.  He reported that his back pain was aggravated 
by prolonged standing and prolonged sitting.  The examiner 
noted that the Veteran did not have any incapacitating 
episodes that required physician prescribed bed rest.  The 
Veteran reported daily flare-ups that last in general 10 to 
15 minutes.  The Veteran was reported to still be working as 
a small engine repairman and that he has problems doing his 
usual job due to his worsening low back pain and the smallest 
of the engines that obligate him to be bent over all of the 
time.  Upon physical examination the Veteran was noted to 
have a range of motion of the lumbar spine of 60 degrees of 
flexion without pain, 30 degrees of extension, 25 degrees of 
right and left lateral flexion, 25 degrees of right rotation, 
and 20 degrees of left rotation.  The examiner stated that 
the ranges of motion were not additionally limited by pain, 
fatigue, weakness, or lack of endurance.  He had a positive 
straight leg raising sign on the left at 45 degrees and on 
the right at 60 degrees.  Neurological examination showed no 
motor weakness.  There were no sensory findings and deep 
tendon reflexes were equal and symmetrical.  The Veteran's 
gait was normal.  X-ray examination of the lumbar spine 
showed generalized spondylosis of the lumbar spine with spine 
narrowing at all levels.  He had facet arthropathy 
generalized in the lumbar spine.  The examiner gave the 
impression that the Veteran had increasing pain in the lumbar 
spine due to spondylosis, worsening spine narrowing, and 
worsening facet arthropathy of the lumbar spine.

In a May 2006 VA treatment note, the Veteran was noted to 
report that he lost his job in February due to not being able 
to carry out the duties of a small engine repairman.  The 
Veteran was noted to have multiple medical problems and to be 
unable to hold gainful employment.

In July 2006 the Veteran was afforded a VA C&P spine 
examination.  The Veteran reported that he was not able to 
bend over.  He had pain in his right lumbosacral region that 
occasionally radiated down the right leg.  He stated that the 
pain affected his ability to walk and that he cannot walk any 
appreciable distance..  Lifting and bending were noted to 
aggravate his symptoms.  He has not had incapacitating 
episodes requiring physician prescribed bed rest.  The 
Veteran reported that he was not working due to his 
disabilities.  Upon physical examination the Veteran had a 
right paravertebral muscle spasm of the entire lumbar region.  
There was tenderness at the L2-L3 on the right.  The straight 
leg raise sign was normal and motor strength was 4/5 
bilaterally.  Light touch sensation was intact.  Range of 
motion testing revealed that the Veteran had 20 degrees of 
flexion and 0 degrees of extension, 15 degrees of lateral 
flexion bilaterally, and 0 degrees of rotation bilaterally.  
The ranges of motion were not reported to be additionally 
limited by pain, fatigue, weakness, or lack of endurance 
following repetitive use.  The Veteran was diagnosed with 
chronic lumbosacral strain with spondylolisthesis.

The Board finds that entitlement to an evaluation in excess 
of 40 percent disabling for chronic lumbosacral strain with 
spondylolisthesis is not warranted.  At no point during the 
period on appeal did the Veteran's back condition manifest 
any ankylosis or incapacitating episodes requiring physician 
prescribed bed rest having a total duration of at least 6 
weeks during the past 12 months.  As such, entitlement to an 
evaluation in excess of 40 percent disabling for chronic 
lumbosacral strain with spondylolisthesis is denied.

The Board has also considered the provisions of Note (1) 
following the General Rating Formula which states that any 
associated objective neurologic abnormalities are to be 
evaluated separately.  In this case, the Veteran has, at 
times, reported radiating pain and the most recent 
examination found 4/5 motor strength in the lower 
extremities.  However, the sensory findings were normal and 
deep tendon reflexes were equal and symmetrical.  A VA 
medical record dated in October 2007 noted that the Veteran 
was on gabapentin for his radiculopathy symptoms.  However, 
while the VA medical records do include diagnoses of tremors 
and peripheral neuropathy, there is no indication that he has 
a neurological abnormality that is associated with the lumbar 
spine disorder.  Therefore, the preponderance of the evidence 
is against finding that the Veteran has any neurological 
abnormalities associated with his low back condition that 
would warrant separate evaluations.  

The Veteran complained of pain in his low back.  However, he 
has already been assigned the highest disability rating based 
on limitation of motion and to support a higher rating, 
ankylosis (or incapacitating episodes totaling at least six 
months) must be shown.  38 C.F.R. §§ 4.40, 4.45; Deluca v. 
Brown, 8 Vet. App. 202 (1995).

The Veteran has reported that he had problems doing his usual 
job of repairing small engines due to back pain which made it 
difficult for him to bend.  Accordingly, the Board has 
considered whether the Veteran's claim warrants referral to 
the Chief Benefits Director of VA's Compensation and Pension 
Service under 38 C.F.R. § 3.321.  The Court clarified the 
analytical steps necessary to determine whether referral for 
extraschedular consideration is warranted.  See Thun v. 
Peake, 22 Vet. App. 111 (2008).  The Court stated that the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the Veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the Veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.  Id.

The assignment of a 40 percent disability rating based on 
limitation of motion compensates the Veteran for his 
industrial impairment due to his difficulty bending.  The 
evidence simply does not show that the schedular criteria are 
inadequate to rate the Veteran's disability.  Furthermore, 
the Board finds no evidence of any unusual or exceptional 
circumstances, such as frequent periods of hospitalization 
related to the service-connected disability at issue that 
would take the Veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321 is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Under the circumstances of the instant case, the Board finds 
that the preponderance of the evidence is against the claim 
for a rating in excess of 40 percent for chronic lumbosacral 
strain with spondylolisthesis; the benefit of the doubt 
doctrine is inapplicable and the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

III.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Notice which 
informs the veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in June 2006 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained all pertinent VA 
treatment records.  The Veteran was provided an opportunity 
to set forth his or her contentions during the hearing before 
the undersigned Veterans Law Judge.  The appellant was 
afforded a VA medical examination in April 2007.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to service connection for diabetes mellitus, type 
II is granted.

Entitlement to an evaluation in excess of 40 percent 
disabling for chronic lumbosacral strain with 
spondylolisthesis is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


